Citation Nr: 0738773	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma, emphysema, 
and chronic obstructive pulmonary disease (COPD), to include 
as a result of exposure to herbicides.

2.  Entitlement to service connection for glaucoma of the 
right eye (claimed as right eye disability), to include as a 
result of exposure to herbicides.

3.  Entitlement to service connection for glaucoma of the 
left eye (claimed as left eye disability), to include as a 
result of exposure to herbicides.

4.  Entitlement to service connection for osteoporosis, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for rheumatoid 
arthritis, or degenerative joint disease of the lumbar spine, 
to include as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1963 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The veteran testified before an Acting 
Veterans Law Judge in July 2005.  A copy of the transcript of 
that hearing is in the claims folder. 

The Board remanded this matter in April 2006 for further 
development.  Subsequent to the Board remand, the Acting 
Veterans Law Judge who conducted the July 2005 hearing ceased 
employment with the Board.  In an October 2007 letter, the 
Board informed the veteran of this information and informed 
him of his right to another Board hearing.  The veteran 
indicated that he did not want an additional hearing.    

The issues of entitlement to service connection for asthma, 
emphysema, and chronic obstructive pulmonary disease (COPD), 
service connection for osteoporosis, and service connection 
for rheumatoid arthritis, or degenerative joint disease of 
the lumbar spine, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran does 
not have glaucoma of the right or left eye.  

2.  Corneal scar OS outside visual axis is due to a post 
service corneal abrasion.


CONCLUSIONS OF LAW

1.  Glaucoma of the right eye (claimed as right eye 
disability) was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Glaucoma of the left eye (claimed as left eye disability) 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2004 and May 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007 (harmless 
error).

Analysis

The veteran is seeking service connection for glaucoma of the 
eyes, to include as a result of exposure to herbicides.  When 
seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under specified circumstances, presumptive service connection 
may be granted for certain diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2007).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for skin 
cancer and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board finds that the veteran had service in 
Vietnam. The veteran's DD 214 shows that he served in the 
Army and received the Vietnam Service Medal and Republic of 
Vietnam Campaign Medal.  Nevertheless, glaucoma is not a 
disability recognized by the Secretary as warranting a 
presumption of service connection based upon herbicide 
exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

Upon review, service medical records reflect treatment for 
welder burns and metal chips that would get into his eyes.  
Records in July 1970 note treatment for two small cornea 
abrasions resulting from a piece of metal entered the eye.  
Metal was removed.  None of the treatment in service was for 
glaucoma.  Separation examination dated in October 1973 
indicated that clinical evaluation of the eyes was normal.  
Glaucoma and residuals from the corneal abrasions were not 
noted on separation examination.

Pertinent records after service include a November 1991 
medical statement from Dr. Moulton indicating that the 
veteran exhibited intraocular pressures of thirty-two 
millimeters of mercury in both eyes on evaluation in October 
1991.  

A February 1995 private medical record from Dr. Sills noted 
that the veteran was being treated for glaucoma by Dr. 
Moulton.  Glaucoma was not shown on evaluation; however, an 
assessment of glaucoma was given. 

An October 1998 private medical record from Cooper Clinic, 
P.A. noted that Dr. Moulton had felt that the veteran had 
chronic open angle glaucoma and had treated him with 
bilateral argon laser trabeculoplasty (ALT).  Evaluation in 
October 1998 did not show any statistical pattern deviation 
indicative of glaucoma.  Similarly, a VA examination 
performed in December 2002 diagnosed chronic open angle 
glaucoma.  However, no clinical findings of glaucoma were 
noted in the report.   

Glaucoma was not shown on VA evaluations performed in 
December 2001 and December 2002, December 2003, November 
2004, and December 2005.  

Pursuant to the April 2006 Board remand, a VA examination was 
performed in May 2006 for the specific purpose of determining 
if glaucoma in either eye was present.  In the report, the VA 
examiner stated that based on examination and a thorough 
review of the medical history, a diagnosis of glaucoma was 
not present.  

The examiner noted that there was a good record of 
examinations from 1998 to the present indicating no evidence 
of active disease, including normal visual fields, normal 
intraocular pressure, and healthy optic nerves without 
glaucomatous damage.  The multiple welding injuries 
documented in the service medical records were in no way 
associated with the development of glaucoma.  The medical 
record indicated a diagnosis of glaucoma in October 1991 
appeared to be a premature diagnosis.  The ocular 
hypertension noted in October 1991 could very easily be 
explained by the apparent concurrent use of oral prednisone 
for asthma treatment during that same time frame.  Prednisone 
is well known to be associated with increased intraocular 
pressure in some people.  The veteran stated to the examiner 
that he had discontinued the use of Prednisone per the advice 
of the ophthalmologist who diagnosed glaucoma at that time.        

The examiner opined that it is most likely that the veteran 
had a steroid induced ocular hypertension in 1991 that 
resolved and clinical glaucoma is not present at this time.   

The Board finds the May 2006 report to be probative evidence 
as it is based on examination, review of record, and 
supported by a reasoned rationale.  There have  been no 
clinical findings of glaucoma since 1998.  While the veteran 
was diagnosed with glaucoma in the past, examinations 
performed after 1998, both VA and private, continually showed 
no glaucoma present on evaluation. 

As noted above, service connection cannot be granted without 
a clear diagnosable condition.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, the competent medical evidence shows 
no current glaucoma in either eye.    

The only diagnosis noted in the May 2006 VA examination 
report was a corneal scar OS outside visual axis.  However, 
the examiner related this scar to a 1998 corneal abrasion.  
This determination is consistent with the evidence of record.  
In May 1998, the veteran received treatment after having 
break fluid squirt in his left eye under high pressure.  The 
veteran complained of a foreign body sensation and pain upon 
movement.  Ocular examination revealed an epithelial defect 
of nearly 80 percent of the corneal surface.  He did display 
a +3-to-4 conjuctival injection with no foreign bodies 
evident.  The assessment was corneal abrasion, O.S.  Follow-
up evaluation in July 1998 noted that his traumatic abrasion 
O.S. completely resolved.   

As noted above, the record shows that the veteran received 
treatment in service for corneal abrasions.  However, no 
residual disability resulted from the in-service injuries.  
Separation examination revealed normal clinical evaluations 
of the eyes.  Evaluation performed by Dr. Moulton in October 
1991 indicated that the cornea were clear.  There was no 
evidence of any scarring from corneal abrasion until after 
the 1998 injury.  As such, the Board finds that the veteran's 
current corneal scar OS outside visual axis is unrelated to 
service.      

Based upon the above, a clear preponderance of the evidence 
is against the claims and the benefit of the doubt doctrine 
is not applicable; the claims are denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for glaucoma of the right eye (claimed as 
right eye disability), to include as a result of exposure to 
herbicides, is denied. 

Service connection for glaucoma of the left eye (claimed as 
left eye disability), to include as a result of exposure to 
herbicides, is denied. 


REMAND

In an August 2007 Informal Hearing Presentation, the 
veteran's representative asserted that the VA examinations 
performed in May 2006 and August 2006 were inadequate, except 
for the eye examination.  The Board agrees and requires that 
reevaluations be performed before adjudication on the merits. 

The VA respiratory system examination report dated in May 
2006 indicated that no medical opinion could be provided 
without resorting to mere speculation as the veteran smoked 
three packs of cigarettes per day for over 35 years and the 
respiratory condition is at least as likely as not caused by 
nicotine.  Clinical experience was the noted rationale.  The 
examination report included no reference or discussion of the 
veteran's in-service complaints of difficulty breathing and 
upper respiratory infections and any possible relationship to 
his current respiratory disabilities.   

The VA joints examination report dated in August 2006 failed 
to address whether the veteran currently has rheumatoid 
arthritis, or its etiology.  For the osteoporosis claim, the 
August 2006 report indicated that the veteran's osteoporosis 
was not due to military service.  A rationale was also 
provided.  However, the veteran argued during his July 2005 
videoconference hearing that his osteoporosis was secondary 
to treatment for his traumatic arthritis of the right 
shoulder.  The veteran's representative noted that the 
veteran had been treating his right shoulder with  
hydrocortisone, which was asserted to be causing 
osteoporosis.  

The Board notes that VA granted service connection for 
osteoarthritis of the right shoulder in a January 2003 rating 
decision.  The medical question whether the veteran's 
osteoporosis is related to treatment for his service-
connected osteoarthritis of the right shoulder should be 
addressed before adjudication on the merits.  

The Board also notes that the veteran has not received proper 
notification regarding his secondary service-connected claim.  
Effective October 10, 2006, 38 C.F.R. § 3.310, proximate 
results, secondary conditions, was revised in order to more 
thoroughly reflect the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) that secondary service connection is available for 
chronic aggravation of a non service-connected disorder. 
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a non 
service-connected disease or injury proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the disease, will be service-
connected.

In reaching the determination as to aggravation of a non 
service-connected disability, the baseline level of severity 
of the non service-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non service-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular non service- connected disorder.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a non 
service-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the non service- connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  The RO should refer the case for a 
medical review of the record to assess the 
nature and etiology of the veteran's 
asthma, emphysema, or COPD, if possible, 
to the May 2006 examiner.  The claims file 
and a copy of this remand must be provided 
to the examiner.  The examiner is asked to 
review the entire claims folder, to 
include the in-service medical record 
noting treatment for difficulty breathing 
and upper respiratory infection (this is 
marked by yellow sticky notes, on the 
inside of the service medical records 
envelope included in the claims folder), 
the remaining service medical records and 
post-service medical records.

The examiner is asked to identify the 
veteran's current respiratory disease(s) 
and provide an opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's respiratory disease(s) 
are related to his period of active 
service. A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  Schedule the veteran for an evaluation 
to determine the nature and etiology of 
the veteran's osteoporosis and rheumatoid 
arthritis.  The claims file and a copy of 
this remand must be provided to the 
examiner.  The examiner should review the 
entire claims folder, to include the post-
service treatment for the veteran's 
service-connected osteoarthritis of the 
right shoulder (this is marked by white 
tabs on the right side of the claims 
folder), the remaining service medical 
records (marked by yellow tab in service 
medical folder) and post-service medical 
records.

For the osteoporosis issue, the examiner 
is asked to provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's osteoporosis 
was either (a) caused by or (b) aggravated 
by treatment for his service-connected 
osteoarthritis of the right shoulder.  If 
it is found that osteoporosis has been 
aggravated by treatment for the service-
connected osteoarthritis of the right 
shoulder, the examiner must specify what 
permanent increase in current osteoporosis 
is attributable to the treatment for the 
service- connected osteoarthritis of the 
right shoulder. 

For the rheumatoid arthritis issue, the 
examiner is asked to determine whether the 
veteran has rheumatoid arthritis.  If 
rheumatoid arthritis is present, the 
examiner is asked to provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
rheumatoid arthritis is related to his 
period of active service. 

A complete rationale must be given for all 
opinions and conclusions expressed.

4.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims, 
taking into account any newly obtained VA 
examination reports and etiology opinions.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


